
	
		I
		111th CONGRESS
		1st Session
		H. R. 1020
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr. Miller of
			 North Carolina, Ms.
			 Schakowsky, Mr. Bishop of
			 Georgia, Ms. Lee of
			 California, Mr. Loebsack,
			 Mr. Nadler of New York,
			 Mr. Chandler,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Scott of Virginia,
			 Mr. Pastor of Arizona,
			 Mr. LaTourette,
			 Mr. Doggett,
			 Mr. Conyers,
			 Mr. Delahunt,
			 Mr. Stupak,
			 Ms. Wasserman Schultz,
			 Ms. McCollum,
			 Mr. Courtney,
			 Ms. Baldwin,
			 Mr. DeFazio,
			 Mrs. Lowey,
			 Mr. Higgins,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Gutierrez,
			 Mr. Braley of Iowa,
			 Mr. Markey of Massachusetts,
			 Mrs. Maloney,
			 Mr. Watt, Mr. Carson of Indiana,
			 Mr. George Miller of California,
			 Ms. Jackson-Lee of Texas,
			 Mr. Boswell,
			 Mr. Skelton,
			 Mr. Barrow,
			 Mr. Stark, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 1 of title 9 of United States Code with
		  respect to arbitration.
	
	
		1.Short titleThis Act may be cited as the
			 Arbitration Fairness Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)The Federal
			 Arbitration Act (now enacted as chapter 1 of title 9 of the United States Code)
			 was intended to apply to disputes between commercial entities of generally
			 similar sophistication and bargaining power.
			(2)A
			 series of United States Supreme Court decisions have changed the meaning of the
			 Act so that it now extends to disputes between parties of greatly disparate
			 economic power, such as consumer disputes and employment disputes. As a result,
			 a large and rapidly growing number of corporations are requiring millions of
			 consumers and employees to give up their right to have disputes resolved by a
			 judge or jury, and instead submit their claims to binding arbitration.
			(3)Most consumers and
			 employees have little or no meaningful option whether to submit their claims to
			 arbitration. Few people realize, or understand the importance of the
			 deliberately fine print that strips them of rights; and because entire
			 industries are adopting these clauses, people increasingly have no choice but
			 to accept them. They must often give up their rights as a condition of having a
			 job, getting necessary medical care, buying a car, opening a bank account,
			 getting a credit card, and the like. Often times, they are not even aware that
			 they have given up their rights.
			(4)Private
			 arbitration companies are sometimes under great pressure to devise systems that
			 favor the corporate repeat players who decide whether those companies will
			 receive their lucrative business.
			(5)Mandatory
			 arbitration undermines the development of public law for civil rights and
			 consumer rights, because there is no meaningful judicial review of arbitrators’
			 decisions. With the knowledge that their rulings will not be seriously examined
			 by a court applying current law, arbitrators enjoy near complete freedom to
			 ignore the law and even their own rules.
			(6)Mandatory
			 arbitration is a poor system for protecting civil rights and consumer rights
			 because it is not transparent. While the American civil justice system features
			 publicly accountable decision makers who generally issue written decisions that
			 are widely available to the public, arbitration offers none of these
			 features.
			(7)Many corporations add to their arbitration
			 clauses unfair provisions that deliberately tilt the systems against
			 individuals, including provisions that strip individuals of substantive
			 statutory rights, ban class actions, and force people to arbitrate their claims
			 hundreds of miles from their homes. While some courts have been protective of
			 individuals, too many courts have upheld even egregiously unfair mandatory
			 arbitration clauses in deference to a supposed Federal policy favoring
			 arbitration over the constitutional rights of individuals.
			3.DefinitionsSection 1 of title 9, United States Code, is
			 amended—
			(1)by amending the
			 heading to read as follows:
				
					1.Definitions
					;
			(2)by inserting
			 before Maritime the following:
				
					As used in
				this
				chapter—;
			(3)by striking Maritime
			 transactions and inserting the following:
				
					(1)maritime
				transactions;
					;
			(4)by striking
			 commerce and inserting the following:
				
					(2)commerce
					;
			(5)by striking
			 , but nothing and all that follows through the period at the
			 end, and inserting a semicolon; and
			(6)by adding at the
			 end the following:
				
					(3)employment dispute, as
				herein defined, means a dispute between an employer and employee arising out of
				the relationship of employer and employee as defined by the Fair Labor
				Standards Act;
					(4)consumer dispute, as herein
				defined, means a dispute between a person other than an organization who seeks
				or acquires real or personal property, services, money, or credit for personal,
				family, or household purposes and the seller or provider of such property,
				services, money, or credit;
					(5)franchise dispute, as herein
				defined, means a dispute between a franchisor and franchisee arising out of or
				relating to contract or agreement by which—
						(A)a franchisee is
				granted the right to engage in the business of offering, selling, or
				distributing goods or services under a marketing plan or system prescribed in
				substantial part by a franchisor;
						(B)the operation of
				the franchisee’s business pursuant to such plan or system is substantially
				associated with the franchisor's trademark, service mark, trade name, logotype,
				advertising, or other commercial symbol designating the franchisor or its
				affiliate; and
						(C)the franchisee is
				required to pay, directly or indirectly, a franchise fee; and
						(6)pre-dispute arbitration
				agreement, as herein defined, means any agreement to arbitrate disputes
				that had not yet arisen at the time of the making of the
				agreement.
					.
			4.Validity and
			 enforceabilitySection 2 of
			 title 9, United States Code, is amended—
			(1)by amending the
			 heading to read as follows:
				
					2.Validity and
				enforceability
					,
			(2)by
			 inserting (a) before A written;
			(3)by striking
			 , save and all that follows through contract, and
			 inserting to the same extent as contracts generally, except as otherwise
			 provided in the title; and
			(4)by adding at the
			 end the following:
				
					(b)No predispute
				arbitration agreement shall be valid or enforceable if it requires arbitration
				of—
						(1)an employment,
				consumer, or franchise dispute; or
						(2)a dispute arising
				under any statute intended to protect civil rights.
						(c)An issue as to
				whether this chapter applies to an arbitration agreement shall be determined by
				Federal law. Except as otherwise provided in this chapter, the validity or
				enforceability of an agreement to arbitrate shall be determined by the court,
				rather than the arbitrator, irrespective of whether the party resisting
				arbitration challenges the arbitration agreement specifically or in conjunction
				with other terms of the contract containing such agreement.
					(d)Nothing in this chapter shall apply to any
				arbitration provision in a collective bargaining
				agreement.
					.
			5.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date of the enactment of
			 this Act and shall apply with respect to any dispute or claim that arises on or
			 after such date.
		
